Citation Nr: 0423550	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  00-19 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for polio.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from July 2, 1970, to July 29, 
1970, and from December 1973 to May 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Oakland, California, which denied the above claim.

The veteran was scheduled to appear at a personal hearing 
before a Veterans Law Judge at the RO in September 2003, but 
he canceled his request for a hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

VA's duty to assist the veteran includes obtaining relevant 
records.  38 C.F.R. § 3.159(c)(4) (2003).  In a Statement in 
Support of Claim dated in August 1998, the veteran indicated 
the had been treated at the VA Hospital in Oklahoma City in 
1971 and at the North Idaho State Hospital from June 1974 to 
August 1974.  These records should be obtained on remand.

Additionally, in his notice of disagreement dated in March 
2000, the veteran indicated that he had been treated for 
polio at the University Hospitals from 1953 to 1960 and that 
such records had been located by the medical facility.  He 
indicated that he would forward these records upon receipt.  
Thereafter, in his July 2000 substantive appeal, he stated 
that he was unable to obtain his records from University 
Hospital in Oklahoma City, but that the Baptist Children's 
Home in Oklahoma City was attempting to locate his records.  
A letter from the RO to the University of Oklahoma, 
Children's Memorial Hospital, dated in July 1999 shows that 
the stated records had been requested for the period of April 
1952 to 1960.  There was no reply.  

In his July 2000 substantive appeal, the veteran also 
reported that he received treatment at the Fresno VA Medical 
Center (VAMC) and that a VA doctor (Dr. M) told him that the 
"physical activity required by the military would definitely 
aggravate a pre-existing condition such as polio" and was 
probably the reason that his legs gave way during service.  
In a statement dated June 29, 2003, the veteran provided a 
list of additional VA examiners from the Fresno and Palo Alto 
VAMCs that reportedly told him that the rigors of service 
would have a negative impact on a person with polio.  
Additional development is warranted in this regard.

Accordingly, the case is REMANDED for the following actions:

1.  Make arrangements to obtain the 
veteran's treatment records for polio 
from the VA Hospital in Oklahoma City, 
dated in 1971; the North Idaho State 
Hospital, dated from June 1974 to August 
1974; the University of Oklahoma 
Hospitals (The University Hospitals), 
dated from 1953 to 1960; the Baptist 
Children's Home in Oklahoma City; 
University of Oklahoma, Children's 
Memorial Hospital; and the Fresno and 
Palo Alto VA facilities.

2.  In a VA Form 9 dated July 26, 2000, and 
a letter dated June 29, 2003, the veteran 
provided the names of several VA examiners 
who reportedly told him that his military 
service aggravated his pre-existing polio.  
Make arrangements to obtain statements from 
these examiners, if available, documenting 
their opinions.  

3.  Review the claims folder and ensure that 
the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  Finally, readjudicate the veteran's 
claim, with application of all appropriate 
laws, regulations and case law.  If the 
decision with respect to the claim remains 
adverse to the veteran, he should be 
furnished a supplemental statement of the 
case and afforded an appropriate period of 
time within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 



